Citation Nr: 0333691	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bronchial mucosa 
associated lymphoma tissue, status post left lung lobectomy, 
which is claimed as secondary to radiofrequency radiation or 
microwave radiation.  

2.  Entitlement to service connection for macular 
degeneration, which is claimed as secondary to radiofrequency 
radiation or microwave radiation.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from January 1954 to 
December 1957, and from July 1958 to June 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 
2003, a transcript of which has been associated with the 
claims file.  At that time he raised a claim for service 
connection for prostate cancer, which he claims is secondary 
to radiofrequency radiation or microwave radiation.   

As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The March 2001 VCAA letter notified 
the veteran that he had only 60 days to provide additional 
information or evidence in support of his claim.  

Initially, the Board notes that the veteran did not have lung 
cancer.  The initial diagnostic studies were consistent with 
small cell carcinoma of the lung.  However, following the 
January 1995 surgical resection and biopsy the diagnosis was 
bronchial mucosa associated lymphoid tissue lymphoma.  The 
medical evidence shows there has been no recurrence of the 
disease.  



The veteran seeks service connection for bronchial mucosa 
associated lymphoma tissue, status post left lung lobectomy, 
and macular degeneration, which he claims is secondary to 
radiofrequency radiation or microwave radiation.  He does not 
contend and the evidence does not show that he was exposed to 
ionizing radiation.  

The evidence also shows that he can not be considered a 
radiation-exposed veteran due to participation in a 
radiation-risk activity.  Consequently, the provisions of 
38 C.F.R. §§ 3.309(d), 3.311 (2003) are not for application 
in this case.  

He contends he incurred these disorders as a result of 
exposure to radiofrequency radiation or microwave radiation 
in the performance of his duties during active service.  His 
DD Form 214 shows that his military occupational specialty 
was an Aircraft Control & Warning operator.  

He has submitted a medical opinion that states his diagnosed 
cancer and his macular degeneration are residuals of his in-
service radiofrequency radiation exposure.  However, this 
opinion is predicated on an unsubstantiated history of 
exposure to radiation.  In June 2000 the NPRC responded that 
there was no DD Form 1141 (Radiation Exposure) on file.  

In October 2000 the USAF Radioisotope Committee, Air Force 
Medical Operations Agency responded that the USAF 
Radiofrequency Radiation (RFR) Overexposure Repository had no 
information confirming the veteran's exposure to RFR.  
Subsequently, the veteran submitted service-related documents 
and statements from former comrades, which indicate that he 
worked around or near radar equipment during active service.  
The Board finds that another attempt should be made to 
determine whether the veteran was exposed to RFR during 
service and, if so, his estimated exposure.  

In a July 2002 statement the veteran requested the RO to 
obtain his outstanding VA medical treatment records from the 
Huntington, West Virginia Medical Center.  The RO has not 
requested these records.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should request the 
veteran's medical treatment records from 
the Huntington, West Virginia Medical 
Center, which are dated since September 
2001.  

4.  The VBA AMC should send a request for 
any information regarding the veteran's 
reported occupational exposure to 
radiofrequency radiation or microwave 
radiation through his work as an Aircraft 
Control & Warning operator, radar 
operator, or Aircraft Control & Warning 
Technician around radar equipment from 
June 1954 to December 1957 and from July 
1958 to June 1962 to the following 
locations, as well as any other locations 
where it is indicated that such 
information may be found:

(a)  Air Force Medical Operations Agency 
AFMOA/SGOR Radiation Protection Division 
110 Luke Avenue, Room 4005 Bolling Air 
Force Base, Washington, DC 20332-7050;
(b)  USAF Center for Radiation Dosimetry 
E Drive Brooks AFB, TX 78235

These requests should document where the 
veteran was stationed during the period 
of alleged exposure from June 1954 to 
December 1957 and from July 1958 to June 
1962, as reported in his service 
personnel records, which are located in 
the claims folder with his service 
medical records.  The VBA AMC should take 
any appropriate action suggested by the 
facilities mentioned above in the event 
that it cannot provide the information 
requested.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

6.  The VBA AMC must then forward such 
records and any other evidence pertaining 
to the veteran's reported occupational 
exposure to radiofrequency radiation or 
microwave radiation to the Air Force 
Medical Operations Agency, AFMOA/SGOR 
Radiation Protection Division 110 Luke 
Avenue, Room 4005 Bolling Air Force Base, 
Washington, DC 20332-7050, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  

The VBA AMC should take any appropriate 
action suggested by the Air Force Medical 
Operations Agency in the event that it 
cannot provide a dose estimate for the 
veteran.

7.  If and only if it is determined that 
the veteran was exposed to radiofrequency 
radiation or microwave radiation, but 
that his bronchial mucosa associated 
lymphoid tissue lymphoma and macular 
degeneration was not related to such 
exposure, the VBA AMC should request a VA 
medical opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to the veteran's 
medical history and his bronchial mucosa 
associated lymphoid tissue lymphoma and 
macular degeneration.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical opinion report.  The medical 
specialist must annotate the medical 
opinion report that the claims file was 
in fact made available for review.

After carefully reviewing all the 
evidence of record, the medical 
specialist is directed to specifically 
answer the following questions:

Is it at least as likely as not that 
either the bronchial mucosa associated 
lymphoid tissue lymphoma, status post 
left lung lobectomy, or the macular 
degeneration was incurred coincident with 
the veteran's military service?

In answering this question, the examiner 
should specifically discuss the etiology 
of these disorders, including a 
discussion of whether they were the 
result of in-service radiofrequency 
radiation exposure or microwave radiation 
exposure.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
specialist report(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  
In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully
Complied with and satisfied.

8.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues of entitlement to service 
connection for bronchial mucosa 
associated lymphoma tissue, status post 
left lung lobectomy, and macular 
degeneration, which he claims is 
secondary to radiofrequency radiation or 
microwave radiation.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


